Order affirmed, without costs. Memorandum; A question of fact was presented as to what was the nature of the petitioner’s plea of guilty in the Cayuga County Court on February 18, 1925., The proof is ample to show that the plea was one of guilty to a charge of felony as a first offender only, after a waiver by the district attorney of that part of the indictment which charged the petitioner with the commission of the crime after a previous conviction for a felony, We find nothing in the proof to convince us that the finding of the County Court in accordance with such proof was erroneous either in fact or in law. All concur, except Dowling, J., not voting. (The order dismisses the petition and amends certain records of the Cayuga County Court.) Present — Sears, P. J., Crosby, Lewis, Taylor and Dowling, JJ.